DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 02 June 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered. 
Allowable Subject Matter
5.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 04 November 2021 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “wherein the decentralized identity system includes a distributed ledger configured to manage a root of trust via cryptographic trust verification, and the centralized system authenticates the centralized identity via a centralized identity register”, “register the received delegation for the decentralized identity in the centralized identity register to authenticate as the centralized identity” and “in response to the determination, authenticate the decentralized identity via cryptographic trust verification as the centralized identity”, as recited in independent claims 1, 10 and 19.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Rigotti et al US 2020/0394531 A1 directed to the area of computational argumentation and inference, strongly integrated with root of trust based security and distributed leger technology and solutions [0002].
B.  Alimi et al US 2019/0317924 A1 directed to a multiple-entity root of trust is constructed and maintained for use in a cryptography system [abstract].
C.  Ray et al US 2019/0165941 A1 directed to a trust management system that is provided for a network communication ecosystem having a plurality of participating entities [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492